Shepherd, J.:
In the absence of some statutory provision to the contrary, this case is governed by State v. Armfield, 2 Hawks, 246. Jt was there decided that an officer cannot break open an outer door or window of a dwelling against the consent of the owner for the purpose of making a levy on the goods of the owner. This decision is referred to with approval in Sutton v. Allison, 2 Jones, 339.
While such authority is given an officer in case of “claim and delivery” where property is concealed, we can find nothing in The Code which warrants such conduct in eases of attachment and execution.
Affirmed.